John I. Purtle, Justice. The appellant was convicted of rape, aggravated robbery, breaking and entering and false imprisonment in the first degree. His respective sentences were forty (40), twenty (20), six (6) and ten (10) years. The forty and twenty year sentences were to run consecutively and the six and ten year sentences were concurrent with the others. This appeal challenges the sufficiency of the evidence. We find that there was substantial evidence to support the convictions and affirm. The prosecutrix testified that the appellant broke into her house and, by use of a gun, raped her and took money from her boyfriend’s billfold. The appellant then forced her to drive him to another city. The appellant’s defense was that he did not do any of the crimes charged. He did admit to having sexual intercourse with the victim, but he claimed that she consented.  The victim’s statement alone is sufficient to sustain a conviction for rape. Hamm v. State, 214 Ark. 171, 214 S.W.2d 917 (1948). In addressing the sufficiency of the evidence concerning the other convictions, we have many times held that we will affirm if there is any substantial evidence to support the convictions. Fountain v. State, 273 Ark. 457, 620 S.W.2d 936 (1981). A physician testified that he found evidence consistent with that of sexual intercourse; tests revealed that the bedspread in the victim’s house had semen on it and the victim gave an eye witness account of all essential elements to the charges. Her testimony alone was sufficient to sustain each separate verdict. Clay v. State, 290 Ark. 54, 716 S.W.2d 751 (1986). Affirmed.